00DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-5, 8-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehers 8953228 in view of Gusmorino et al 2005/0251748.
Regarding claim 1 and 8, Mehers a system (fig 1, column 3, lines 17-20, system) comprising: 
a display unit that displays a setting window including at least a preview region in which a scanned image is previewed (window 110 provided by client software of a content management system displays a plurality of notes obtained by importing raw scanned images (column 9, lines 34-36)) 
a text field to which attribute information on the scanned image is input (display pane 150 which shows a result of attribute extraction from the original scanned notes 115, 117, 120. A new note title 160 for the note 130 corresponds to text of top three lines of identified text on the image, possibly merged together (column 9, lines 50-56), 592, fig. 5, column 12, lines 25-30)
Mehers fails to teach a control unit that, when a character region within the scanned image previewed in the setting window is moused over, performs control to preliminarily display a character string corresponding to the moused-over character region in the text field and, when the moused-over character region is clicked by a mouse, performs control to fix the character string preliminarily displayed in the text field.
Gusmorino et al teaches a control unit that, when a character region within the scanned image previewed in the setting window is moused over, performs control to preliminarily display a character string corresponding to the moused-over character region in the text field and, when the moused-over character region is clicked by a mouse, performs control to fix the character string preliminarily displayed in the text field (properties may be editable from the property display area. For example, a user may simply click on, or hover over, a displayed property value, and begin a process of entering/editing data.  the user can simply move a mouse pointer over a date field, and a display of a calendar can appear to help the user enter a date by choosing from the calendar….allow the user to directly type in and/or edit the property value from the preview display (paragraph 0108)). 

Regarding claim 2 and 9, Mehers fails to teach wherein when the character region within the scanned image previewed in the setting window is moused over, the control unit: (1) performs control to preliminarily display a character string corresponding to the moused- over character region in the text field and preliminarily display a cutout image of the moused-over character region, (2) changes display of the moused-over character region so that the moused-over character region is identifiable in the scanned image displayed in the preview region, or (3) displays a frame surrounding the moused-over character region so that the moused-over character region is identifiable in the scanned image displayed in the preview region.
Gusmorino et al 2005/0251748 teaches wherein when the character region within the scanned image previewed in the setting window is moused over, the control unit: (1) performs control to preliminarily display a character string corresponding to the moused- over character region in the text field and preliminarily display a cutout image of the moused-over character region, (2) changes display of the moused-over character region so that the moused-over character region is identifiable in the scanned image displayed in the preview region, or (3) displays a frame surrounding the moused-over character region so that the moused-over character region is identifiable in the scanned image displayed in the preview region. (user can simply move a mouse pointer over a date field, and a display of a 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Mehers character recognition of words and attributes by the teaching of Gusmorino et al to include:  wherein when the character region within the scanned image previewed in the setting window is moused over, the control unit (2) changes display of the moused-over character region so that the moused-over character region is identifiable in the scanned image displayed in the preview region.  The reason of doing so would have further improve the convenient of using the system of Mehers and allowing the user to easily edit the attribute field of Mehers.
Regarding claim 3 and 10, Mehers fails to teach wherein when a mouse cursor enters the preview region, the control unit displays the whole character region in the preview image so as to be identifiable to a user and, further, when the character region within the previewed scanned image is moused over, performs control to change display of the moused-over character region in a form different from that of identifying display of the whole character region so that the moused-over character region is identifiable in the scanned image displayed in the preview region
Gusmorino et al 2005/0251748 teaches wherein when a mouse cursor enters the preview region, the control unit displays the whole character region in the preview image so as to be identifiable to a user and, further, when the character region within the previewed scanned image is moused over, performs control to change display of the moused-over character region in a form different from that of identifying display of the whole character region so that the moused-over character region is identifiable in the scanned image displayed in the preview region (user can simply move a mouse pointer over a date field (character region), and a display of a calendar (different form) can appear to help the user enter a date by choosing from the calendar. Pull-down menus or lists of possibilities may be displayed to simplify entry (paragraph 0108).

Regarding claim 4 and 11, Mehers teaches a region analysis unit that identifies a character region within the scanned image by performing region analysis on the scanned image (the system may identify several top lines 140 in a top portion of the image 130 and use recognition results to compile a new note title, as shown in another display pane 150 which shows a result of attribute extraction from the original scanned notes 115, 117, 120. A new note title 160 for the note 130 corresponds to text of top three lines of identified text on the image, (column 9, lines 47-56)).
Regarding claim 5 and 12, Mehers teach a character recognition unit that acquires a character string corresponding to the character region by performing a character recognition process on the character region within the scanned image. (OCR, column 2, lines 20-25, column 2, lines 64-67).

Regarding claim 15, Mehers teaches a computer readable storage medium storing a program (The computer readable medium may be non-transitory (column 14, lines 16-18)), wherein the program causes a computer to perform: 

a text field to which attribute information on the scanned image is input (display pane 150 which shows a result of attribute extraction from the original scanned notes 115, 117, 120. A new note title 160 for the note 130 corresponds to text of top three lines of identified text on the image, possibly merged together (column 9, lines 50-56)
Meher fails to teach when a character region within the scanned image previewed in the setting window is moused over, performing control to preliminarily display a character string corresponding to the moused-over character region in the text field and, when the moused-over character region is clicked by a mouse, performing control to fix the character string preliminarily displayed in the text field
Gusmorino et al teaches when a character region within the scanned image previewed in the setting window is moused over, performing control to preliminarily display a character string corresponding to the moused-over character region in the text field and, when the moused-over character region is clicked by a mouse, performing control to fix the character string preliminarily displayed in the text field (properties may be editable from the property display area. For example, a user may simply click on, or hover over, a displayed property value, and begin a process of entering/editing data.  the user can simply move a mouse pointer over a date field, and a display of a calendar can appear to help the user enter a date by choosing from the calendar ….allow the user to directly type in and/or edit the property value from the preview display (paragraph 0108)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Mehers character recognition of words by the teaching of Gusmorino et al to include:  a control unit that, when a character region within the scanned image previewed in the setting window is moused over, performs control to preliminarily display a character string corresponding to the moused-over character region in 



Regarding claim 16, Mehers fails to teach when the character region within the scanned image previewed in the setting window is moused over, (1) performing control to preliminarily display a character string corresponding to the moused-over character region in the text field and preliminarily display a cutout image of the moused-over character region, (2) changing display of the moused-over character region so that the moused-over character region is identifiable in the scanned image displayed in the preview region, or (3) displaying a frame surrounding the moused-over character region so that the moused-over character region is identifiable in the scanned image displayed in the preview region.
Gusmorino et al 2005/0251748 teaches when the character region within the scanned image previewed in the setting window is moused over, (1) performing control to preliminarily display a character string corresponding to the moused-over character region in the text field and preliminarily display a cutout image of the moused-over character region, (2) changing display of the moused-over character region so that the moused-over character region is identifiable in the scanned image displayed in the preview region, or (3) displaying a frame surrounding the moused-over character region so that the moused-over character region is identifiable in the scanned image displayed in the preview region (user can simply move a mouse pointer over a date field, and a display of a calendar (change in display) can appear to help the user enter a date by choosing from the calendar. Pull-down menus or lists of possibilities may be displayed to simplify entry (paragraph 0108)
(2) changes display of the moused-over character region so that the moused-over character region is identifiable in the scanned image displayed in the preview region.  The reason of doing so would have further improve the convenient of using the system of Mehers and allowing the user to easily edit the attribute field of Mehers.
Regarding claim 17, Mehers fails to teach when a mouse cursor enters the preview region, displaying the whole character region in the preview image so as to be identifiable to a user and, further, when the character region within the previewed scanned image is moused over, performing control to change display of the moused-over character region in a form different from that of identifying display of the whole character region so that the moused-over character region is identifiable in the scanned image displayed in the preview region.
Gusmorino et al 2005/0251748 teaches when a mouse cursor enters the preview region, the control unit displays the whole character region in the preview image so as to be identifiable to a user and, further, when the character region within the previewed scanned image is moused over, performs control to change display of the moused-over character region in a form different from that of identifying display of the whole character region so that the moused-over character region is identifiable in the scanned image displayed in the preview region (user can simply move a mouse pointer over a date field (character region), and a display of a calendar (different form) can appear to help the user enter a date by choosing from the calendar. Pull-down menus or lists of possibilities may be displayed to simplify entry (paragraph 0108).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Mehers character recognition of words and attributes by the teaching of Gusmorino et al to include:  wherein 



Regarding claim 18, Mehers teaches identifying a character region within the scanned image by performing region analysis on the scanned image (the system may identify several top lines 140 in a top portion of the image 130 and use recognition results to compile a new note title, as shown in another display pane 150 which shows a result of attribute extraction from the original scanned notes 115, 117, 120. A new note title 160 for the note 130 corresponds to text of top three lines of identified text on the image, (column 9, lines 47-56)).
Regarding claim 19, Mehers teaches acquiring a character string corresponding to the character region by performing a character recognition process on the character region within the scanned image. (OCR, column 2, lines 20-25, column 2, lines 64-67).





6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehers 8953228 in view of Gusmorino et al 2005/0251748 further in view of Hagisawa et al US 2011/0286043.
Regarding claim 6 and 13, Mehers teaches a character string fixed by the control unit as attribute information (column 6, lines 9-15, new title, column 8, lines 56-61)
Mehers in view of Gusmorino et al fails to teach a storing unit that stores a character string fixed by the control unit as attribute information on the scanned image.
Hagisawa et al teaches a storing unit that stores a character string fixed by the control unit as attribute information on the scanned image (the OCR processing unit 224 compares image data of a layout belonging to the identified group and image data scanned by the scammer 140 in accordance with the priority determined by the priority determination unit 234 and, if any image data is found which has coincident characteristics more than prescribed conditions, corrects the scanned image data based on image data of the found layout and extracts character strings etc. from the corrected image data in accordance with layout information (position and attributes of the input region etc.) of the layout. The correction processing may be, for example, image tilt correction, image displacement correction, image distortion correction (paragraph 0096).  If the OCR processing is completed, the OCR device 120 updates the database (paragraph 0101)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Mehers in view of Gusmorino et al character recognition of words and attributes by the teaching of Hagisawa et al to include:  a storing unit that stores a character string fixed by the control unit as attribute information on the scanned image.  The reason of doing so would have to prevent the lost of valuable generated attribute information on the scanned image.
Regarding claim 7 and 14, Hagisawa et al teaches wherein the storing unit stores the character string fixed by the control unit in an external storage as attribute information on the scanned image (he 
Regarding claim 20, Mehers teaches a character string as attribute information (column 6, lines 9-15, new title, column 8, lines 56-61)

Mehers in view of Gusmorino et al fails to teach storing a character string as attribute information on the scanned image.
Hagisawa et al teaches a storing unit that stores a character string fixed by the control unit as attribute information on the scanned image (the OCR processing unit 224 compares image data of a layout belonging to the identified group and image data scanned by the scammer 140 in accordance with the priority determined by the priority determination unit 234 and, if any image data is found which has coincident characteristics more than prescribed conditions, corrects the scanned image data based on image data of the found layout and extracts character strings etc. from the corrected image data in accordance with layout information (position and attributes of the input region etc.) of the layout. The correction processing may be, for example, image tilt correction, image displacement correction, image distortion correction (paragraph 0096).  If the OCR processing is completed, the OCR device 120 updates the database (paragraph 0101)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Mehers in view of Gusmorino et al character recognition of words and attributes by the teaching of Hagisawa et al to include:  a storing unit that stores a character string fixed by the control unit as attribute information on the scanned image.  The reason of doing so would have to prevent the lost of valuable generated attribute information on the scanned image.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 15-20:  the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because paragraph 92 of Applicants specification only disclosed storage medium may be non-transitory.  The term “may” implies optional and therefore does not clearly exclude the storage medium as being non-transitory.  Claims 15-20 is claiming computer storage medium which its broadest interpretation could include a signal which is not one of a process, machine, manufacture, or composition of matter and are rejected under 101.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
February 25, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675